NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0077n.06

                                        No. 09-2286                                 FILED
                                                                                Jan 23, 2012
                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT                       LEONARD GREEN, Clerk


UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff-Appellee,                            )       ON APPEAL FROM THE
                                                      )       UNITED STATES DISTRICT
                v.                                    )       COURT FOR THE EASTERN
                                                      )       DISTRICT OF MICHIGAN
MYRON L. HOOKER,                                      )
                                                      )
       Defendant-Appellant.                           )
                                                      )



BEFORE: MARTIN and GRIFFIN, Circuit Judges; ANDERSON, District Judge.*

       GRIFFIN, Circuit Judge.

       Myron L. Hooker appeals his sentence imposed after pleading guilty to one count of

conspiracy to commit fraud and one count of wire fraud. We affirm.

                                              I.

       In October 2005, Myron Hooker, along with five co-defendants,1 was charged in a twenty-

count indictment alleging conspiracy, mail fraud, and wire fraud. Hooker owned or worked with

various companies in southwestern Michigan that he used to process fraudulent mortgage loan

applications.

       *
       The Honorable S. Thomas Anderson, United States District Judge for the Western District
of Tennessee, sitting by designation.
       1
      The co-defendants were Peter Garland, Nicole Jackson, Antwan McRae, Keith Lakey, and
Monique Bankhead.
No. 09-2286
United States v. Hooker


       The mortgage fraud scheme operated in the following way. Hooker or co-defendant Garland

persuaded “straw buyers” – persons with decent credit who wish to invest in real estate – to purchase

distressed properties in their names. Telling the buyers they were “investors” in the properties,

Hooker helped to purchase the properties by providing the down payment. He promised the buyers

he would lease and maintain the properties on their behalf. The buyers thought they would make

money through the collection of rent and upon the eventual sale of the properties at a profit.

       After Hooker identified a property and buyer, he routed the buyer to a loan officer, whom

Hooker had supplied with false information regarding the buyer’s income, assets, intention to occupy

the property, and source of the down payment. The loan officers used the false information and a

fraudulently inflated appraisal for the property to obtain financing in excess of the amount required

to purchase the property. Hooker collected the excess financing under the guise of payment toward

a false construction lien he or Garland had fraudulently placed on the property in their company

names. He then split the excess with his co-conspirators and the straw buyer2 in varying amounts.

Sometimes Hooker initially provided the buyer with monthly mortgage payments in order to conceal

the fraud, but stopped after a few months, at which time the buyer, unable to make payments himself,

would default on the loan. The bank would foreclose the buyer’s rights and sell the property at

auction for less than the amount of the loan.

       The government charged Hooker and his co-conspirators in a single indictment with mail and

wire fraud, as well as conspiracy to commit fraud. Hooker represented himself for three years before


       2
           The straw buyers were not charged in the Indictment.

                                                -2-
No. 09-2286
United States v. Hooker


retaining counsel.     During this time, he filed many frivolous pleadings related to alleged

jurisdictional defects in the proceedings, refused to engage in the discovery process, and violated the

terms of his bond. He also filed a fraudulent financing statement with the Michigan Department of

State Uniform Commercial Code Section naming as debtors the district judge, the Assistant United

States Attorney prosecuting him, and two magistrate judges involved in his proceedings. The

Michigan Department of State promptly terminated the statement after the district judge notified the

Department that the statement was false.

       Hooker retained counsel and eventually pled guilty to counts one and eleven of the

indictment (conspiracy and wire fraud, 18 U.S.C. §§ 371 and 1343, respectively). A presentence

report was prepared. Hooker objected to a sixteen-level increase on account of the loss amount,

U.S.S.G. § 2B1.1(b)(1),3 a three-level increase due to Hooker’s role in the criminal activity, U.S.S.G.

§ 3B1.1(b), and the inclusion of a two-level (instead of a three-level) reduction for acceptance of

responsibility.

       The district court conducted a sentencing hearing at which FBI Special Agent John Ryan and

co-defendants Monique Bankhead, Keith Lakey, Antwan McRae, and Peter Garland testified

regarding the factual basis for the enhancements for loss and Hooker’s role in the offense. After

hearing the testimony, the district court overruled Hooker’s objections.

       The district court calculated Hooker’s range under the United States Sentencing Guidelines

as follows: it began with a base offense level of seven, U.S.S.G. §§ 2B1.1(a)(1), 2X1.1(c)(1); added


       3
           Citations herein to the Sentencing Guidelines are to the 2008 version used at sentencing.

                                                 -3-
No. 09-2286
United States v. Hooker


sixteen levels under U.S.S.G. § 2B1.1(b)(1)(I) on account of the loss amount ($1,206,310); and

added three more levels under U.S.S.G. § 3B1.1(b) after finding Hooker was a manager or supervisor

of criminal activity that included five or more participants. The court did not award a reduction for

acceptance of responsibility. With a criminal history category of I and an adjusted offense level of

26, Hooker’s advisory range was 63-78 months. The district court sentenced Hooker to concurrent

prison sentences of 40 months on count one and 63 months on count eleven. It ordered restitution

in the amount of $1,206,310. Hooker timely appealed.

                                                 II.

       Hooker challenges his sentence in three ways. He argues first that the district court failed

to comply with Rule 32 of the Federal Rules of Criminal Procedure before imposing the sentence.

He next challenges the procedural and substantive reasonableness of his prison sentence. Finally,

he challenges the district court’s award of restitution. We address each challenge in turn.

                                                 III.

       Hooker first contends that the district court failed to comply with Criminal Rule 32, which

requires the district court to either rule on “any disputed portion of the presentence report or other

controverted matter” or determine that a ruling is unnecessary because it will not affect sentencing.

Fed. R. Crim. P. 32(i)(3)(B). The rule prohibits courts from “merely summarily adopt[ing] the

factual findings in the presentence report or simply declar[ing] that the facts are supported by a

preponderance of the evidence.” United States v. White, 492 F.3d 380, 415 (6th Cir. 2007) (citations




                                                -4-
No. 09-2286
United States v. Hooker


and internal quotation marks omitted). It codifies the principle that courts “must actually find facts,

and [they] must do so by a preponderance of the evidence.” Id. at 416.

        Hooker received a substantial enhancement based on the loss amount attributed to his

conduct. In his view, the district court, without recognizing his objection, summarily adopted the

loss calculation in the presentence report and failed to articulate its methodology. He did not raise

the alleged Rule 32 violation in the district court, so we review for plain error. United States v.

Vonner, 516 F.3d 382, 388 (6th Cir. 2008) (en banc).

        Hooker presently objects to the loss calculation on grounds he did not raise in the

proceedings below. We cannot fault the district court for not ruling on objections never raised before

it. Accordingly, so long as the district court ruled on the objections actually before it, there is no

Rule 32 problem. See White, 492 F.3d at 415 (“As a threshold matter, the defendant must actively

raise the dispute during the sentencing hearing before the district court’s duty to find facts arises.”).

        Hooker’s sole objection in the district court to the government’s loss calculation was that it

included loss on properties in which he believed the government could not prove he had any

involvement. He contended that the loss amount instead was $150,000 because, in his view, that was

the only amount that could be tied to him through closing documents bearing his name. After

hearing an entire morning of testimony amply supporting a finding of Hooker’s involvement in the

properties included in the calculation, the district court overruled Hooker’s objection. The district

court did not summarily adopt the factual findings in the presentence report regarding loss. Indeed,




                                                  -5-
No. 09-2286
United States v. Hooker


it acknowledged before receiving testimony that making findings based solely upon statements in

the government’s sentencing memorandum would be improper.

        Hooker focuses entirely on one statement by the district court in an attempt to prove an

improper summary adoption of the presentence report’s loss calculation: “I, in assessing the

objections that were raised, believe that they are without merit and thus I will overrule the objections

that have been lodged.” Were that statement the entire discussion of Hooker’s objection to loss, his

claim of error might have some merit. But there was more. Hooker’s narrow focus unfairly ignores

the district court’s statements immediately following its ruling:

        I have listened to the arguments with regard to the objections and I have listened to
        the testimony of Mr. Hooker’s codefendants, Ms. Bankhead, Mr. Lakey, Mr. McRae,
        and Mr. Garland. Although many of them, perhaps all of them, may have
        acknowledged that the documents [that] were furnished to them did not contain Mr.
        Hooker’s signature, it is apparent to this Court, based upon the totality of the
        evidence that was presented, that Mr. Hooker’s, quote, fingerprints, end of quote,
        [are] all over these documents. There is no question in my mind that Mr. Hooker was
        the leading force in the fraud that brings him, as well as the other defendants, into
        this courtroom.

These statements sufficiently set forth the district court’s sound basis for calculating loss in response

to Hooker’s sole objection – i.e., the court’s view that a lack of Hooker’s signature on closing

documents did not mean he was not sufficiently involved in the fraud on all ten properties included

in the calculation. See also R. 260 at 189 (COURT: “Is it your view that fraud cannot occur without

a written signature on a real estate transaction?”). Hooker’s narrow focus also ignores the fact that

the court heard almost an entire day’s worth of testimony supporting the government’s loss

calculation before ruling. The district court met its obligation under Rule 32.


                                                  -6-
No. 09-2286
United States v. Hooker


                                                 IV.

       Hooker next challenges the reasonableness of his prison sentence. We “must first ensure that

the district court committed no significant procedural error, such as failing to calculate (or

improperly calculating) the Guidelines range, treating the Guidelines as mandatory, failing to

consider the § 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing to

adequately explain the chosen sentence . . . .” Gall v. United States, 552 U.S. 38, 51 (2007). “If the

sentence is ‘procedurally sound,’ we ‘then consider the substantive reasonableness of the sentence

imposed under an abuse-of-discretion standard.’” United States v. Wettstain, 618 F.3d 577, 591 (6th

Cir. 2010) (quoting Gall, 552 U.S. at 51).

                                                  A.

       Hooker contends that his sentence is procedurally unreasonable because the district court:

(1) incorrectly calculated loss under the Guidelines; (2) declined to apply a reduction for acceptance

of responsibility; (3) increased the offense level based on Hooker’s status as a manager or supervisor;

(4) treated the Guidelines as mandatory; and (5) failed to address the relevant § 3553(a) factors and

make an individualized assessment of the facts. We address each claim separately.

                                        1. Loss Calculation

       Hooker received a sixteen-level increase because the loss associated with his conduct

($1,206,310) was between $1 million and $2.5 million. U.S.S.G. § 2B1.1(b)(1)(I). To calculate loss,

the district court subtracted the value of each of ten properties, as determined by its sale price at

foreclosure, from the total amount of financing obtained to purchase the property. Special Agent


                                                 -7-
No. 09-2286
United States v. Hooker


Ryan testified that, based upon his interviews with witnesses and his review of recorded phone

conversations between Hooker and his co-conspirators, Hooker was involved in each of the ten

properties included in the calculation. The district court credited the testimony.

        Hooker never objected to this method of calculating loss; he argued only that the calculation

should not include all ten properties because he did not sign documents for those properties. The

district court found otherwise, however, and its finding is not clearly erroneous. Hooker now

contends that this method was flawed in various ways. While we usually give fresh review to the

district court’s methodology for calculating loss and review its underlying factual findings for clear

error, White, 492 F.3d at 414, we review Hooker’s new claims only for plain error because he did

not raise them below.

        Hooker argues first, without any evidence, that the lending institutions he defrauded probably

sold the loans to investors who later bundled the loans into mortgage-backed securities. Because the

record does not indicate how much the loans were sold for, Hooker maintains, it is impossible to

determine the amount of loss (if any) to the original lending institutions. Hooker is speculating about

a major premise of his argument – that the lenders sold the loans and thereby suffered little or no loss

from the fraud. And although he says the district court should have taken judicial notice of this fact,

he never asked it to take judicial notice, and a court must take judicial notice only when a party

requests it and supplies the court with the necessary information. Fed. R. Evid. 201(c)(2). More to

the point, judicial notice is inappropriate here, where the fact Hooker wishes the district court would

have judicially noticed no doubt is subject to reasonable dispute. See Fed. R. Evid. 201(b).


                                                 -8-
No. 09-2286
United States v. Hooker


       Hooker also argues that the district court’s methodology failed to consider payments made

on the loans prior to default and the effect of mortgage insurance. The Indictment does allege that

Hooker sometimes paid the initial mortgage payments to cover up the fraud, and it appears these

amounts were not included in the loss calculation. However, Hooker offered no evidence of the

amount he repaid on any loan. And absent any identifiable repayment amounts, even had Hooker

requested consideration of these payments in calculating loss, the district court would have had no

idea by how much to reduce the loss amount. Therefore, the district court did not plainly err by not

reducing the loss amount by any amount Hooker repaid. Cf. United States v. Gale, 468 F.3d 929,

942 (6th Cir. 2006) (upholding amount of restitution award in the face of the defendant’s challenge

to the loss amount based on alleged payments to the victim where the defendant failed to produce

reliable evidence of the payments).

       But even were there any error in this regard, it did not affect Hooker’s substantial rights –

indeed, it was harmless. See Fed. R. Crim. P. 52(a); United States v. Johnson, 467 F.3d 559, 564

(6th Cir. 2006) (noting that an error at sentencing is harmless where it did not cause the defendant

to receive a more severe sentence). That is because the loss amount of $1,206,310 was considerably

more than the $1 million threshold required for the sixteen-level enhancement. And only speculation

could support the contention that the few payments Hooker did make reduced the loss by more than




                                               -9-
No. 09-2286
United States v. Hooker


$206,310, placing Hooker in a lower loss range and, consequently, a lower Guidelines range. Were

the payments substantial, Hooker undoubtedly would have raised the issue at sentencing.4

       Hooker also claims that the total loss amount must be reduced by the amount the lenders had

recovered by the time of sentencing. True enough, see U.S.S.G. § 2B1.1, cmt. n.3(E), but the district

court’s loss calculation already accounted for the amounts lenders recovered, by subtracting the fair

market value of the property from the total loan amount. Hooker offered no evidence that the lenders

recovered any additional amounts from the straw buyers.

       Finally, Hooker contends that because the amount of loss was speculative and unreliable, the

district court should have used gain as an alternative method for determining loss. See U.S.S.G. §

2B1.1, cmt. n.3(B) (“The court shall use the gain that resulted from the offense as an alternative

measure of loss only if there is a loss but it reasonably cannot be determined.” (emphasis added)).

Hooker never asked the district court to consider gain or provided any indication (or evidence) of

the amount he gained from the scheme. Moreover, determining loss by considering gain would be

inappropriate here because loss reasonably can be determined.

                                  2. Acceptance of Responsibility

       Hooker contends that the district court erred by denying a two-level reduction for acceptance

of responsibility under U.S.S.G. § 3E1.1(a). Pleading guilty before trial, combined with “truthfully


       4
        As for the effect of mortgage insurance on the loss amount, Hooker is again speculating.
He has offered no evidence of the presence or effect of mortgage insurance on loss incurred by the
lending institutions. Nor is it clear in what way, if any, insurance would affect the loss calculation.
See generally U.S.S.G. § 2B1.1, cmt. n.3 (instructing in detail how to calculate loss and mentioning
nothing about deductions for insurance payments to the victim).

                                                - 10 -
No. 09-2286
United States v. Hooker


admitting the conduct comprising the offense of conviction, and truthfully admitting or not falsely

denying any additional relevant conduct,” is significant in establishing an entitlement to the

reduction but may be outweighed “by conduct . . . that is inconsistent with such acceptance of

responsibility.” U.S.S.G. § 3E1.1, cmt. n.3. Where the facts are not in dispute, we give deference

and review the district court’s decision for clear error. United States v. Johnson, 627 F.3d 578, 585

(6th Cir. 2010).

        During allocution, Hooker stated, “I – also, Your Honor, I take full responsibility for my

actions, full responsibility.” He contends that this statement, along with the fact that he did not make

the government try the case, entitles him to the reduction. The district court denied a reduction in

a lengthy discussion that highlighted Hooker’s continued disregard for the law throughout the

proceedings, demonstrated by his violation of the terms of his bond; his refusal to engage in the

discovery process or consult with his court-appointed counsel; his obstreperous and inappropriate

conduct during pretrial proceedings; and his filing of a false financing statement naming the

prosecutor, two magistrates, and the district judge, as debtors, which conduct by itself, the court

believed, constituted a federal offense. Hooker does not dispute the factual accuracy of any of these

reasons or challenge the propriety of considering them. Rather, he argues that the district court failed

to credit the significance of the guilty plea itself. But a defendant who pleads guilty is not entitled

to the reduction “as a matter of right.” U.S.S.G. § 3E1.1, cmt. n.3. The district court determined that

Hooker’s conduct during the proceedings belied his expressed acceptance of responsibility, and it

did not clearly err in doing so.


                                                 - 11 -
No. 09-2286
United States v. Hooker


                                       3. Role Enhancement

        The district court increased Hooker’s offense level by three levels after finding that he was

the “leading force” in the mortgage fraud conspiracy. The Guidelines provide for a three-level

increase if the defendant “was a manager or supervisor (but not an organizer or leader) and the

criminal activity involved five or more participants or was otherwise extensive.” U.S.S.G. §

3B1.1(b). The “key issue” in applying the enhancement “is not direct control or ultimate decision-

making authority, but rather the defendant’s ‘relative responsibility.’” United States v. Henley, 360

F.3d 509, 517 (6th Cir. 2004) (quoting United States v. Gaitan-Acevedo, 148 F.3d 577, 595-96 (6th

Cir. 1998)).

        The Supreme Court’s decision in Buford v. United States, 532 U.S. 59 (2001), may call into

doubt some of our earlier statements regarding the level of deference we give to a district court’s

application of the role enhancement. See United States v. Vasquez, 560 F.3d 461, 473 (6th Cir.

2009); United States v. Moncivais, 492 F.3d 652, 660 (6th Cir. 2007). We need not resolve the issue

here, however, because our determination does not depend on how much deference we afford the

district court.

        The facts here support the district court’s application of the three-level enhancement. Hooker

was responsible for finding and securing the cooperation of many of the straw buyers, supplying

them with down payments, providing the loan officers with false information for the applications,

and making sure the deals closed smoothly. For instance, Hooker recruited Tracy Darnell as a straw

buyer for four properties, connected her to co-defendant Monique Bankhead (a loan officer) to


                                                - 12 -
No. 09-2286
United States v. Hooker


complete the loan applications, and was responsible for telling Bankhead which information to

include in the applications. Also, co-defendant Antwan McRae testified that, while he was working

with co-defendant Garland to process a loan application, Garland had to “run everything past Mr.

Hooker,” showing that Hooker had a higher level of responsibility in the scheme than even his

partner. Furthermore, co-defendant Keith Lakey testified that Hooker provided him with the straw

buyer’s necessary financial information and a power of attorney that permitted Lakey to deal directly

with Hooker instead of the buyer. The buyer refused to sign anything at closing until Hooker told

him to sign. Moreover, Garland testified that he was Hooker’s “business partner” and that they

agreed to split the proceeds from the criminal activity 51/49, with Hooker receiving the larger share.

Finally, Special Agent Ryan testified that he listened to phone conversations between Garland and

Hooker. According to Ryan, Hooker and Garland spoke everyday regarding “business, real estate,

finding houses, finding investors, making money, [and] getting a bunch of money off loans.” Ryan’s

impression after listening to the phone conversations was that Hooker “was involved in all aspects

of [each property].” This testimony adequately supports the district court’s determination that

Hooker qualified for the role enhancement. Cf. United States v. Stafford, 639 F.3d 270, 276 (6th Cir.

2011).

                                  4. Treatment of the Guidelines

         Hooker contends that the district court improperly treated the Guidelines as mandatory.

“[T]he district court cannot presume that the sentencing range recommended under the Guidelines

is mandatory or even reasonable.” United States v. Herrera-Zuniga, 571 F.3d 568, 582 (6th Cir.


                                                - 13 -
No. 09-2286
United States v. Hooker


2009). We presume that the district court knows and applies the law during sentencing, Gale, 468

F.3d at 941, which means we presume that the court understood the advisory nature of the

Guidelines. See United States v. Garthus, 652 F.3d 715, 721 (7th Cir. 2011) (“We don’t read [the

district court’s] remark about the guidelines’ being ‘reasonable’ to mean that he was giving them

presumptive force, which would be improper. He is presumed to know the law (a realistic

presumption, given how large sentencing looms in the work of district judges nowadays).” (internal

citation omitted)). To rebut this presumption, the defendant must “‘marshal evidence’” that the

district court treated the Guidelines as mandatory. United States v. McCaster, No. 09-4356, 2011

WL 3664206, at *5 (6th Cir. Aug. 22, 2011) (per curiam) (quoting United States v. Bailey, 488 F.3d

363, 367 (6th Cir. 2007)). Hooker did not raise the issue before the district court, so we review for

plain error. United States v. Barnett, 398 F.3d 516, 525 (6th Cir. 2005).

       The entirety of Hooker’s argument on this issue reads as follows:

       There is no evidence in this case that the district court recognized that it had
       discretion to sentence outside [the] guidelines. This lack of evidence, combined with
       the district court’s failure to articulate its reasons for arriving at the offense level
       significantly increased defendant’s sentence and thereby affected his substantial
       rights.

       Nothing in the record shows that the district court treated the Guidelines as mandatory.

Hooker has not rebutted the presumption that the district court properly considered the Guidelines.

                5. Addressing the § 3553(a) Factors and Explaining the Sentence

       Finally, Hooker contends that the district court addressed the § 3553(a) factors only in

passing and failed to make an “individualized assessment” of defendant based on the facts presented.


                                                - 14 -
No. 09-2286
United States v. Hooker


Although the district court did not expressly identify and apply each § 3553(a) factor individually,

the record reflects that the district court considered the evidence and Hooker’s arguments before

imposing its sentence. That is sufficient. See United States v. Denny, 653 F.3d 415, 423-24 (6th Cir.

2011) (“[T]his court has emphasized that a district court ‘need not recite’ the § 3553 factors when

it imposes a sentence. The crucial question is whether the record makes clear that the sentencing

judge listened to each argument, considered the supporting evidence, was fully aware of the

defendant’s circumstances and took them into account in sentencing him.” (internal citation,

quotation marks, and alterations omitted)).

                                                 B.

       In his sole challenge to the substantive reasonableness of his sentence, Hooker contends that

the district court created an “unconscionable” disparity between his sentence and the anticipated

sentence of co-defendant Peter Garland, the Guidelines range for whom the parties calculated at 30-

37 months, or roughly half of Hooker’s range.

       Sentencing courts must consider “the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of similar conduct.” 18 U.S.C. §

3553(a)(6). This factor is concerned with national disparities, not differences in sentences between

co-defendants. United States v. Simmons, 501 F.3d 620, 623 (6th Cir. 2007). “A district judge,

however, may exercise his or her discretion and determine a defendant’s sentence in light of a

co-defendant’s sentence.” Id. at 624 (emphasis in original). The decision rests within the judge’s




                                                - 15 -
No. 09-2286
United States v. Hooker


discretion, and, unless the district court did not understand its discretion, the decision is not

reviewable. Id.

       Here, the district court asked counsel for the government to address any differences in

conduct between Hooker and Garland and whether any differences warranted giving Hooker a

sentence within Garland’s range. Counsel argued that Hooker was more involved in the scheme, had

bullied at least one seller during closing, and “was willing to go the extra mile” to get these deals

closed. The district court considered these statements, along with the testimony, and found that “a

legitimate and good case can be made for separating Mr. Hooker from the other defendants,

including that of Peter Garland.” Nothing in the record shows that the district court lacked an

understanding that it could vary below the Guidelines range.

                                                 V.

       Hooker contends that the district court abused its discretion in ordering restitution because

the order was not based on sufficient evidence establishing the existence of identifiable victims or

the loss amount. Because Hooker did not raise these challenges below, we review for plain error.

United States v. Freeman, 640 F.3d 180, 186 (6th Cir. 2011).

       The district court ordered restitution in the amount of $1,206,310. Because Hooker

committed an offense by “fraud or deceit,” and because an “identifiable victim or victims ha[d]

suffered a . . . pecuniary loss,” restitution was mandatory. 18 U.S.C. § 3663A(c). A “victim” is one

who is “directly and proximately harmed as a result of the commission of an offense for which

restitution may be ordered . . . .” 18 U.S.C. § 3663A(a)(2). The victims here were the lenders from


                                               - 16 -
No. 09-2286
United States v. Hooker


whom Hooker obtained the mortgage loans. The court calculated the restitution amount in the same

way it calculated loss for purposes of the sentencing enhancement.

       Hooker contends only that there are no identifiable victims or harm because the lenders “had

long since sent the loans downstream and their losses, if any[,] are incapable of reasonable

determination.” As with his related Guidelines argument, this argument is based entirely on

speculation. Without evidence that the lending institutions sold the loans at little to no loss, there

was no basis for the district court to refuse to order restitution in the amount proposed in the

presentence report and verified by Special Agent Ryan’s testimony.

                                                 VI.

       We affirm.




                                                - 17 -